DETAILED ACTION
Claim Status

Claims 1-20 are pending, with claims 1 and 11 being independent.
Claims 1-11 have been amended. 
Claims 11-20 have been withdrawn as they encompass non-elected species.
Claims 1-10 will be examined below.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 10] of REMARKS,
Further regarding Claim 7, Applicants respectfully submit that the Specification does support the “particular purpose that is critical to the overall claimed invention”, as described in Specification paragraphs [0045] and [0058], which state:
[0045] It has been discovered that the stripe gate cell 402 can provide faster switching, higher break-down voltage (BV), and low conduction resistance (Rdson) based on the split gate super junction cell 302 construction and the presence of the conductive column 324. It is understood that the first polarity 306 is shown to be N-type doped silicon and the second polarity is shown to be P-type doped silicon, but the first polarity and the second polarity can be reversed. The stripe gate cell 402 can also provide improved linearity of operation due to the conductive column 324 providing additional voltage blocking capability.
[0058] It has been discovered that the conductive column 324 can reduce the Drain/Source conduction resistance (Rdson) to allow high voltage blocking capability and improve linear mode operation. The column width 904 can increase for higher voltage devices. By way of an example, the integrated circuit die 102 of FIG. 1 that operates below 40 V can utilize the column width 906 of substantially 0.5 um. The integrated circuit die 102 can operate in medium voltage range (60V to 250V) to high voltage range (such as 600V above), the column width 906 of 15 um (a few um) while the column depth 904 of 2.0 um (a few tens um).” [bold in original | 

Examiner’s reply:
The office disagrees.
In the cited paragraphs 0045, 0058, there is no mention of 30V operation with a column depth of 2.0 um and a column width of 0.5 um. ¶ 0058 mentions column width 906 of substantially 0.5 um at below 40 V operation, but no mention of column depth of 2.0 um at below 40 V operation. Column depth 904 of 2.0 um is mentioned with column width 906 of 15 um (NOT 0.5 µm) at 60V-250V and ≥600V operation in same paragraph. Thus, cited paragraphs do not teach the claimed condition of “a column depth of 2.0 um and a column width of 0.5 µm based on a 30V breakdown voltage”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US 20190206988 A1) in view of Yilmaz et al. (US 20060281249 A1) of record.

Regarding independent claim 1, Padmanabhan et al. teach, “An integrated circuit system (fig. 1; ¶¶ 0016-0019) comprising:
a split gate super junction cell including: 
a highly doped substrate (102) including a first polarity (n-type); 
an epitaxial layer (104) including the first polarity (n-type) grown on the highly doped substrate (102); 
a stripe gate trench (110) in the epitaxial layer (104); 
a stripe gate .. layer (112a) in the stripe gate trench (110); 
a body implant (106), including a second polarity (p-type), adjacent to the stripe gate trench (110) opposite the stripe gate .. layer (112a); and 
a conductive column (120), including the second polarity (p type), in the center of the body implant (106) and extending greater than or equal to twice the depth of the stripe gate trench (110) into the epitaxial layer (104)”. 
But Padmanabhan et al. are silent upon the provision of wherein stripe gate layer (112a) is a ploy layer.
However, Yilmaz et al. teach a similar device, wherein the split gate layer (178/324, fig. 5A-5B, 7E; ¶ 0063) is made of polysilicon. The selection of a known element based on its suitability for its intended use supported a prima facie obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Padmanabhan et al. and Yilmaz et al. to use polysilicon gate according to the teachings of Yilmaz et al. with a motivation to control on-state resistance, gate charge, gate-drain charge, threshold voltage etc. See Yilmaz et al., ¶¶ 0003-0009. 
Note: Prior art Yilmaz et al. can be replaced by MIMURA et al. (US 20180114845 A1). 

Regarding claim 2, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 wherein the stripe gate trench (110), in the epitaxial layer (104), includes a liner oxide layer (114) on an interior of the stripe gate trench (110)”. 

Regarding claim 3, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 further comprising a stripe split gate structure by a split poly layer (174, fig. 5A-5B of Yilmaz et al.) in the stripe gate trench with the stripe gate poly layer (178) above the split poly layer (174)”.

Regarding claim 4, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 further comprising a stripe source contact implant (180, fig. 5A-5B of Yilmaz et al.) on the body implant (164) and centered over the conductive column (164) in an active region”.

Regarding claim 5, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 further comprising an oxide cover (114, fig. 1 of Padmanabhan et al.) on the stripe gate poly layer (112a) and above the body implant (106)”.

Regarding claim 7, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1. Padmanabhan et al. further teach in fig. 1, that the conductive column 120 having a width and a depth in the drift layer 104. 
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 8, Padmanabhan et al. and Yilmaz et al. further teach, “The integrated circuit system as claimed in claim 1 wherein the conductive column (120, fig. 1 of Padmanabhan et al.) is in a column trench and filled by a column epitaxial layer including the second polarity (p-type)”. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. and Yilmaz et al.  as applied to claim 1 as above, and further in view of Girdhar et al. (US 7465986 B2) of record.

Regarding claim 6, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1.
But Padmanabhan et al. and Yilmaz et al. are silent upon the provision of wherein the stripe gate trench includes a depth of 1.0 µm and a width of 0.45 µm +/- 0.2 µm.
However, Girdhar et al. teach a similar device, wherein the stripe gate trench 322 includes a depth of 1.3 µm and a width of 0.3 µm (fig. 3A, column 14, lines 35 and column 20, lines 46).
Given the teaching of the references, it would have been obvious to determine the optimum depth and width. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. and Yilmaz et al.  as applied to claim 1 as above, and further in view of Burke et al. (US 8648412 B1) of record.

Regarding claim 9, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1.
Padmanabhan et al. and Yilmaz et al. further teach a source metal 182 on an oxide cover 170 and through an etched ditch 168 in the oxide cover, wherein the etched ditch 168, with P-dopants (fig. 5A-5B).
But Padmanabhan et al. and Yilmaz et al. are silent upon the provision of wherein the etched ditch, with implanted BF2, at a concentration of 1 e15/cm3.
However, Burke et al. teach a similar device in fig. 4, wherein the body contact regions 44 is doped with boron difluoride with a concentration of 1014 atoms/cm3 – 5x1015 atoms/cm3 (column 4, lines 40-60)
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to substitute the P-dopants of Padmanabhan et al. and Yilmaz et al. with ‘BF2’, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 
The limitation, “a 900°C furnace process or a rapid thermal anneal (RTA), for forming a source and body contact” is directed towards the process of making source and body contact. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the instant claim language only requires a source and body contact, which does not distinguish the invention from Yilmaz et al., who teach the structure as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. and Yilmaz et al.  as applied to claim 1 as above, and further in view of Su et al. (US 20180358433 A1) of record.

Regarding claim 10, Padmanabhan et al. and Yilmaz et al. teach all the limitations described in claim 1.
But Padmanabhan et al. and Yilmaz et al. are silent upon the provision of “An integrated circuit system as claimed in claim 1 further comprising an active region and a termination region, wherein the termination region includes an isolation space with a floating trench surrounding the active region”.
However, Su et al. teach a similar integrated circuit system as claimed in claim 1 further comprising an active region (602) and a termination region (604), wherein the termination region (604) includes an isolation space with a floating trench (630a) surrounding the active region (602).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Padmanabhan et al., Yilmaz et al. and Su et al. to include the instant integrated system in a device having an active region and a termination region with floating column according to the teachings of Su et al. with a motivation of achieving a superjunction device with low on resistance, robust load switch performance etc. See Su et al., ¶ 0021. 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817